ACCEPTED
                                                                                                                    03-14-00397-CV
                                                                                                                           4102824
                                                                                                          THIRD COURT OF APPEALS
                                                                                                                     AUSTIN, TEXAS
                                                                                                               2/11/2015 9:51:39 AM
                                                                                                                  JEFFREY D. KYLE
                                                                                                                             CLERK




                                                                                                  FILED IN
                                                                                           3rd COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                           2/11/2015 9:51:39 AM
                                                                                             JEFFREY D. KYLE
                                                                                                   Clerk

                                                  February 11, 2015


 Jeffrey D. Kyle                                                                           Via E-Filing
 Clerk of the Court
 Third Court of Appeals
 209 West 14th Street, Room 101
 Austin, Texas 78701

      Re:      03-14-00397-CV; American Multi-Cinema, Inc. v. Glenn Hegar, Comptroller of
               Public Accounts of Texas, and Ken Paxton, Attorney General of Texas; Third
               Court of Appeals, Austin, Texas

 Mr. Kyle:

            In response to your letter dated February 6, 2015, please note that I will argue this case
 before the Court at 9:00 a.m. on March 11, 2015. Please also note that the parties do not have an
 alternate agreement as to division of times and the division of times noted in the court’s letter are
 acceptable to me.


                                               Respectfully submitted,

                                               /s/Charles K. Eldred
                                               CHARLES K. ELDRED
                                               Attorney in Charge
                                               Financial Litigation, Tax, and
                                               Charitable Trusts Division
                                               State Bar No. 00793681
                                               P.O. Box 12548
                                               Austin, Texas 78711-2548
                                               512-475-1743
                                               512-477-2348 (fax)
                                               charles.eldred@texasattorneygeneral.gov
                                               Attorneys for Appellees/Cross-Appellants




POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL:(512) 463-2100               WEB: WWW.TEXASATTORNEYGENERAL.GOV
                                      An Equal Employment Opportunity Employer
Jeffrey D. Kyle, Clerk
February 11, 2015
03-14-00397-CV
Page 2




                              CERTIFICATE OF SERVICE

        I hereby certify that on February 11, 2015, a true and correct copy of the foregoing
Letter to the Court Regarding Oral Argument was sent to the Appellant’s attorney of record
via e-service and/or electronic mail as follows:

       Doug Sigel                         Doug.sigel@ryanlawllp.com
       RYAN LAW FIRM, LLP
       100 Congress Ave., Ste. 950
       Austin, Texas 78701


                                                 /s/Charles K. Eldred
                                                 CHARLES K. ELDRED